UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4486


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHNNY ALLEN HASS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:98-cr-00168-FDW-1)


Submitted:   May 23, 2014                     Decided:   June 5, 2014


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chiege O. Kalu Okwara, LAW OFFICE OF CHIEGE O. KALU OKWARA,
Charlotte, North Carolina, for Appellant.      Anne M. Tompkins,
United States Attorney, William M. Miller, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Johnny     Allen         Hass     appeals          the       district       court’s

judgment revoking his supervised release and sentencing him to

eighteen    months     in    prison         followed       by      an    additional        thirty

months of supervised release.                 On appeal, Hass contends that the

district    court     erred      in    denying       his      motion       to     dismiss    the

petition on supervised release because it was filed beyond the

expiration     of     the   supervised         release          term.        In      a   related

argument, Hass argues that the district court, in fashioning its

sentence, failed to credit him the time he spent in Bureau of

Prisons (“BOP”) custody awaiting civil commitment proceedings.

We affirm.

            In 1995, Hass pled guilty to interstate transportation

of child pornography via computer.                      In 1998, he pled guilty to

receiving child pornography shipped in interstate commerce via

computer.     He was sentenced to eighty-five months’ imprisonment

followed by five years of supervised release.                             He began his term

of supervised release in December 2004.                             In August 2005, the

district    court     modified        the    terms      of      his     supervised       release

after a search revealed that he possessed pornographic materials

in   his    home.       Five       months         later,        the      probation       officer

petitioned for Hass’s arrest based on a series of violations,

including     failure       to     comply      with      the        terms       of   his    home

detention,     failure        to      report       to        his        probation        officer,

                                              2
possession of pornographic images depicting minors, and using a

computer      to    view      pornography.          The   court     revoked     Hass’s

supervised release and sentenced him to twelve months followed

by four years of supervised release.

              One day prior to Haas’s projected release, on January

10, 2007, the Government certified Hass as a sexually dangerous

person under the Adam Walsh Child Protection And Safety Act of

2006 (the “Act”).          In accordance with the Act, the petition for

civil commitment stayed Hass’s release pending the outcome of a

hearing to determine whether Hass was sexually dangerous.                             In

September 2007, Hass moved to dismiss the petition, challenging

the constitutionality of the Act.               The district court deferred a

ruling     and      placed     this    case     in     abeyance     for    appellate

consideration of the issue.                On June 11, 2010, the district

court lifted the stay after the Supreme Court held the Act was

constitutional.         See United States v. Comstock, 560 U.S. 126,

130 (2010); see also United States v. Timms, 664 F.3d 436, 449

(4th Cir. 2012) (upholding constitutionality of the Act under

the   Equal      Protection     Clause).       After      lifting   the   stay,   the

district court conducted an evidentiary hearing and, by order

entered    on      February    15,    2012,    it    concluded    Hass    was   not    a

sexually dangerous person.              In light of this ruling, Hass was

released and he began serving his four-year term of supervised

release.

                                           3
              Within       a   year     of    release,       Hass’s        probation      officer

petitioned for his arrest based on Hass’s alleged possession of

child   pornography            and     viewing       adult        and    child      pornography.

Prior   to    the     revocation         hearing,          Hass    moved       to     dismiss   the

probation      officer’s             petition        and     to        terminate       supervised

release.           Hass    argued       his     supervised             release      commenced    on

January 11, 2007, the date he was scheduled to be released from

prison, and that his term of supervision expired while he was

detained pending the civil commitment proceeding.                                   The district

court concluded that Hass’s term of supervised release did not

begin until he was actually released from custody in February

2012, at the conclusion of the civil commitment proceeding, and

accordingly denied Hass’s motion.

              Hass subsequently admitted to both violations.                                    The

court calculated an advisory Guidelines range of eighteen to

twenty-four months in prison, based on a Grade B violation and a

criminal history category of V.                       Both parties recommend a low-

end sentence of eighteen months in prison but disagreed over

whether      the    sentenced          should    include           a    term     of    supervised

release;      Hass        requested      no     additional             supervision       and    the

Government asked for thirty months.                         The district court revoked

Hass’s supervised release and sentenced him to eighteen months

in prison followed by thirty months of supervised release.



                                                 4
                  On appeal, Hass first argues that the district court

lacked jurisdiction to revoke his supervised release because his

term of supervision expired while he was in custody awaiting the

resolution of his civil commitment proceedings.                                       The issue of

when Hass’s supervised release began is a question of law, which

this court reviews de novo. 1                  See United States v. Neuhauser, 745

F.3d       125,    127     (4th       Cir.   2014);        see     also      United     States   v.

Winfield, 665 F.3d 107, 109 (4th Cir. 2012); United States v.

Buchanan, 638 F.3d 448, 451 (4th Cir. 2011).                                Hass’s argument is

foreclosed by our recent decision in Neuhauser.                                   In that case,

we   noted,        “[o]rdinarily,            the     BOP    releases          a   prisoner    from

confinement         upon        the    expiration          of    his     criminal       sentence,”

Neuhauser,          745       F.3d     at    127       (citing         18    U.S.C.      § 3624(a)

[(2012)]),          “[b]ut       under       certain        conditions,           a    defendant’s

release from confinement will be stayed for some time beyond

that date.”             Id.     In Neuhauser, there was no dispute that the

defendant, like Hass, remained confined in civil detention by

the BOP beyond the expiration of his prison sentence pending the

resolution         of     his    status      under     18       U.S.C.      § 4248.      We   held,

however, that Neuhauser’s supervised release did not begin until


       1
       There is no dispute that the district court would have
jurisdiction over the petition as long as it was filed (and the
warrant issued) prior to its expiration.        See 18 U.S.C.
§ 3583(i) (2012).



                                                   5
he was released from confinement four-and-a-half years later.

See also United States v. Johnson, 529 U.S. 53, 57, 59 (2000)

(noting      its     interpretation          of        18    U.S.C.       § 3624(e),        that

supervised release “does not run while an individual remains in

the    custody     of     the   Bureau      of       Prisons,”     was    consistent       with

Congressional        intent,     because         “[t]he      objectives     of     supervised

release     would    be      unfulfilled         if    excess      prison       time    were   to

offset and reduce terms of supervised release”).                                 Accordingly,

we conclude Hass’s supervised release term did not begin until

he was released by the BOP in February 2012 and therefore the

district court had jurisdiction to entertain the petition for

revocation.

              Alternatively, Hass argues that the district court, in

fashioning its sentence, should have afforded him credit for the

time   he    spent      in   prison    while         awaiting      his   civil     commitment

proceeding.          “A      district       court      has     broad      discretion       when

imposing      a    sentence     upon     revocation          of    supervised          release.”

United      States      v.   Webb,    738    F.3d       638,      640    (4th    Cir.    2013).

Accordingly, in examining a sentence imposed upon revocation of

supervised        release,      this     court         “takes      a     more     deferential

appellate posture concerning issues of fact and the exercise of

discretion than reasonableness review for guidelines sentences.”

United States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007)

(internal quotation marks omitted).                         This court will affirm a

                                                 6
revocation        sentence    that    falls      within      the   statutory   maximum,

unless   it       finds   the    sentence        to   be   “plainly    unreasonable.”

United States v. Crudup, 461 F.3d 433, 437 (4th Cir. 2006).                           In

reviewing a revocation sentence, this court must first determine

“whether the sentence is unreasonable,” using the same general

analysis employed to review original sentences.                             Id. at 438.

Only if it finds a sentence to be procedurally or substantively

unreasonable will this court determine whether the sentence is

“plainly” so.        Id. at 439.

              A    revocation     sentence       is    procedurally     reasonable     if

the district court has considered both the applicable 18 U.S.C.

§ 3553(a) (2012) factors and the policy statements contained in

Chapter Seven of the Guidelines.                   Crudup, 461 F.3d at 439.           The

district court also must provide an explanation of its chosen

sentence, although this explanation “need not be as detailed or

specific”     as     is   required     for    an      original     sentence.     United

States   v.       Thompson,     595   F.3d    544,     547    (4th   Cir.    2010).     A

revocation sentence is substantively reasonable if the district

court states a proper basis for concluding that the defendant

should receive the sentence imposed.                   Crudup, 461 F.3d at 440.

              Because Hass did not request a sentence different from

the one ultimately imposed, his claim is reviewed only for plain




                                             7
error. 2   United States v. Lynn, 592 F.3d 572, 577-79 (4th Cir.

2010).     To establish plain error, Hass must show that an error

occurred, that the error was plain, and that the error affected

his substantial rights.     United States v. Aidoo, 670 F.3d 600,

611 (4th Cir. 2012).

            Hass argues the court erred by sentencing him to an

additional term of imprisonment rather than given him credit for

the time he spent in BOP custody awaiting his civil commitment

proceedings.     Hass however overlooks the fact that he was being

sentenced for violating the terms of his supervised release and

he cites no precedent to support his claim that over-service of

a prior sentence is even a proper consideration for a court when

imposing a revocation sentence.       This court has previously noted

that it is “unthinkable to lend support to any judicial decision

which permits the establishment of a line of credit for future

crimes.”     Miller v. Cox, 443 F.2d 1019, 1021 (4th Cir. 1971)

(internal quotation marks omitted).        We further conclude that

the   district   court   adequately    explained   its   rationale   for

imposing the eighteen-month prison sentence and relied on proper

considerations in doing so.     Based on the broad discretion that

      2
        Hass requested a sentence at the low end of the
Guidelines, which he received.      Although the district court
denied Hass’s request for no additional term of supervised
release, Hass’s argument concerns the term of imprisonment and,
therefore, his claim is reviewed for plain error only.



                                  8
a district court has to revoke a term of supervised release and

impose   a   prison    term   up   to   the    statutory    maximum,      Hass’s

revocation sentence is not clearly unreasonable.               Therefore, we

conclude that Hass’s sentence is not plainly unreasonable.

             Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument      because   the   facts   and   legal

contentions     are   adequately   presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        9